Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 12/14/2021.  Claims 1,3-5,7,9,14-16,18-20 and 21 of which claims 1, 7 and 9 are independent, were pending in this application and have been considered below.
(i) Claims 3,5,7,14 and 16 are currently amended
(ii) Claims 2,6,8,10-13 and 17 are cancelled
(III) Claims 18-21 are new
(iv) Drawing objections are withdrawn because of amendments
(v) Objection to the specifications are now withdrawn because of amendments
(vi) Claim rejection under 112 2nd are now withdrawn because of amendments

Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to the rejection of claims 1,7 and 9 under 35 U.S.C. 103 as being unpatentable over LG ELECTRONICS ("Discussions on CSI reporting contents” 3GPP TSG RAN WGI Meeting #90, R1-1713145, 25 August 2017 (2017-08-25))(see IDS) in view of Liu et al (US 2018/0167117) have been fully considered and are persuasive.  The rejection of claims has been withdrawn.
Examiner's Amendment

               
5.            Authorization for this examiner's amendment was given in a telephone interview with Carl J. Pellegrini, Attorney for Applicants, Reg. No 40,766, on 03/21/2022.

6.         The application is amended as follows:
Claims 3, 5, 7, 14 and 16 are amended as follow:
3.	(Currently Amended): The method of claim 1, further comprising:
obtaining the first CBSR from the radio resource control (RRC) signaling received from the network device, the first CBSR indicating a third number of a first beam groups selected from the set of beams and a fourth number of beams selected from the set of beams.

5.	(Currently Amended): The method of claim 4, further comprising:
obtaining the second CBSR from the RRC signaling received from the network device, the second CBSR indicating a fifth number of a second beam groups selected from the set of beam and a sixth number of beams selected from the set of beams.

7.	(Currently amended): A method implemented in a network device, comprising:
a first codebook subset restriction (CBSR) and a second CBSR; 
receiving at least one precoding matrix indicator (PMI) associated with a plurality of beams of a set of beams between the terminal device and the network device selected at least partially based on the first CBSR and second CBSR, the at least one PMI being determined based on the reference signal by the terminal device;
determining a target beam from the at least one PMI; and 
transmitting a signal to the terminal device via the target beam. 

14.	(Currently amended): The terminal device of claim 9, wherein the instructions, when executed by the processor, further cause the terminal device to:
obtain the first CBSR from the radio resource control (RRC) signaling received from the network device, the first CBSR indicating a third number of a first beam groups selected from the set of beams and a fourth number of beams selected from the set of beams.
16.	(Currently amended): The terminal device of claim 15, wherein the instructions, when executed by the processor, further cause the terminal device to:
obtain the second CBSR from the RRC signaling received from the network device, the second CBSR indicating a fifth number of a second beam groups selected from the set of beam and a sixth number of beams selected from the set of beams.

Allowable Subject Matter
7.         Claims 1,3-5,7,9,14-16,18-20 and 21 are allowed.
8.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
9.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.         The following is a statement of reasons for allowance: 
Regarding claims 1, 7 and 9, the prior art of record, specifically LG ELECTRONICS teaches in section 2, Discussion on CSI reporting contents and section 3 discussion on codebook subset restriction (CBSR)), in NR-MIMO, two types of CSI for acquisition are supported, 1) Type 1 CSI and 2) Type 2 CSI. CSI-RS is agreed to be used for the functionality of CSI acquisition), comprising:
determining, based on the reference signal at least one precoding matrix indicator (PMI) associated with a plurality of beams of (see sub section, Beam management . The CSI-RS ports can be used for beam management. Different Tx beams can be mapped to across the multiple ports. CRI and PMI related to the port number can be employed. Regarding PMI indication, port selection codebook with the rank 1 restriction may be one option. Also, in order to indicate the quality of the selected best Tx beam(s), its related RSRP can be also reported to the gNB in addition to the CRI and PMI)
a set of beams between the terminal device and the network device selected at least partially based on the at least one CBSR (see section 3, 4th paragraph For type II CSI, the CBSY - - - - The number of combining beam or the granularity of combining coefficient can be restricted by CBSR ); and
 transmitting the at least one PMI to the network device (see section 2, observation4, One or more CRI, PMI and/or RSRP indicator can be reported to indicate the best Tx beam(s) for beam management).

Liu et al (US 2018/0167117) teaches in [0005], a codebook configuration method and user equipment, so as to perform codebook configuration on a two-dimensional antenna, and reduce feedback overheads of configuration information of a codebook subset restriction. In [0068] a receiving module, configured to receive a reference signal that is of an antenna whose quantity of antenna ports is X and that is sent by a base station and configuration information of a codebook subset restriction for the quantity X of antenna ports, where the configuration information of the codebook subset restriction for the quantity X of antenna ports includes first configuration information and second configuration information, and X is a positive integer greater than or equal to 2.
However, none of the prior arts cited alone or in combination provides the motivation to teach the codebook configuration indicating a first codebook subset restriction (CBSR) and a second CBSR, wherein receiving the reference signal further comprises: receiving a radio resource control (RRC) signaling from the network device; determining, based on the RRC signaling, a number of antenna ports in first and second dimensions of an antenna array of the network device and oversampling factors corresponding to the number of antenna ports in the first and second dimensions of the antenna array of the network device; and receiving the reference signal at least based on the number of antenna ports in the first and second dimensions of the antenna array of the network device and oversampling factors corresponding to the number of antenna ports in the first and second dimensions of the antenna array of the network device; determining, based on the reference signal at least one precoding matrix indicator (PMI) associated with a plurality of beams of a set of beams between the terminal device and the network device selected at least partially based on the at least one of the first CBSR and the second CBSR; and transmitting the at least one PMI to the network device as recited in claim 1 and similarly in claim 9 and
the codebook configuration indicating a first codebook subset restriction (CBSR) and a second CBSR; receiving at least one precoding matrix indicator (PMI) associated with a plurality of beams of a set of beams between the terminal device and the network device selected at least partially based on the first CBSR and second CBSR, the at least one PMI being determined based on the reference signal by the terminal device; determining a target beam from the at least one PMI; and transmitting a signal to the terminal device via the target beam as recited in claim 7.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.